Citation Nr: 0202884	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  98-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, previously diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.

This matter is before the Board of Veterans' Appeals (Board), 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in June 1999, a transcript of 
which is of record.

This matter was previously before the Board in January 2000, 
at which time the Board found that new and material evidence 
had not been submitted.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a June 2001 Order, the Court vacated the January 
2000 decision, and remanded the case for the Board to 
consider the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) to the facts of this case.  Judgment was 
entered later that same month.  By a September 2001 Order, 
the Court denied the veteran's motion for reconsideration and 
his motion for a panel decision.  Judgment was entered later 
that same month.


FINDINGS OF FACT

1.  Service connection was initially denied for a nervous 
disorder by a December 1982 rating decision.  The veteran was 
informed of this decision, and did not appeal.

2.  Following the original denial of service connection, 
several subsequent decisions found that new and material 
evidence had not been presented to reopen the veteran's 
claim, including a December 1991 Board decision and an April 
1996 rating decision.  The veteran was informed of the April 
1996 rating decision, and did not appeal.

3.  The evidence submitted to reopen the veteran's claim of 
service connection for a nervous disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for schizophrenia is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999 (2001)).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder, previously diagnosed as schizophrenia, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the VCAA was made law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  Moreover, the veteran's attorney has 
contended that the Board's January 2000 decision committed 
error in that the veteran identified treatment by a "Dr. 
Bralin," at his personal hearing, but there was no 
indication that VA tried to obtain those records pursuant to 
the duty to assist, nor did the "hearing officer" suggest 
that the veteran obtain and submit Dr. Bralin's records 
pursuant to 38 C.F.R. § 3.103(c)(2) and Costantino v. West, 
12 Vet. App. 517, 520 (1999).

With respect to these contentions, the Board points out that 
the June 1999 hearing was conducted by a Board Member and not 
a hearing officer.  Further, the regulations governing 
hearings before Board Members are found at 38 C.F.R. § 20.700 
et seq.  Thus, it does not appear that the requirements of 
38 C.F.R. § 3.103(c) applies in this case.  Even if it does, 
the pertinent regulatory provision states that the duty is 
"to suggest the submission of evidence which the claimant 
may have overlooked and which would be of advantage to the 
claimant's position."  38 C.F.R. § 3.103(c)(2) (Emphasis 
added).  A review of the veteran's June 1999 hearing 
testimony reflects that the veteran was aware that this 
evidence was of advantage to his claim, as it purportedly 
concerned treatment he had received in 1979, shortly after 
his discharge from service.  Moreover, the veteran testified 
that Dr. Bralin had recently left the area, that he did not 
know where Dr. Bralin went, and that Dr. Bralin took the 
records with him.  Transcript p. 3.  In short, the veteran 
indicated that he knew this evidence supported his claim, 
and, as such, there was no reason to suggest this evidence be 
submitted since the veteran had not "overlooked" this 
evidence.  More importantly, the veteran indicated that this 
evidence was unavailable, and he did not know where the 
records were currently located.  Thus, there was no 
reasonable possibility that any effort to obtain these 
records would be successful.  See Counts v. Brown, 6 Vet. 
App. 473, 476-7 (1994) (The duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim...VA has no obligation to seek evidence which the veteran 
acknowledges does not exist); Porter v. Brown, 5 Vet. 
App. 233, 237 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The veteran has not submitted anything since the 
June 1999 hearing to indicate that he now knows where Dr. 
Bralin and/or Dr. Bralin's records are located.

The Board also notes that while no records are on file from a 
"Dr. Bralin," there are medical records on file from a 
"Dr. Breland," and his office was in the town identified by 
the veteran at his June 1999 hearing as the area which "Dr. 
Bralin" had been in.  Given the similarity of these names, 
it appears that "Dr. Breland" may have been the individual 
whom the veteran was referring to at his personal hearing.  
Even if it is not, the veteran still indicated that he does 
not know where "Dr. Bralin" is currently located so as to 
actually request any records he might have concerning the 
veteran.

Other than the records from Dr. Bralin, the veteran has not 
identified any pertinent evidence that is not of record.  
Consequently, there is no duty to obtain any evidence under 
VBA Fast Letter No. 01-13, as no such source has been 
identified.  Accordingly, the Board concludes that any duty 
to assist in the instant case has been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

The veteran's attorney has also contended that the veteran's 
case should be remanded in order for the RO to notify the 
veteran of the applicability of the VCAA, and the evidence to 
support his claim.  However, the Board notes that the RO 
advised the veteran of the evidence necessary to substantiate 
his claim, including the standard for "new and material 
evidence" under 38 C.F.R. § 3.156(a) by the December 1998 
Statement of the Case.  The veteran was also advised of this 
standard by the prior Board decision of January 2000.  In 
addition, the Board advised the veteran that he needed to 
submit evidence which indicated his nervous disorder was 
incurred in or aggravated by active service, or medical 
evidence which causally related his current disability to 
active service; i.e., he was notified that he needed to 
submit evidence which tended to provide a "more complete" 
picture" of the circumstances surrounding the origin of his 
disability.  Hodge at 1363.  Moreover, the statements from 
the veteran's attorney indicates that he is aware of the 
VCAA, but has not identified any pertinent evidence which may 
substantiate the veteran's claim that is not on file, other 
than the records from "Dr. Bralin" noted above.  
Accordingly, the Board concludes that any duty to notify in 
the instant case has been fulfilled.

As an additional matter, the Board notes that when the RO 
adjudicated the case below, it referred to the test for 
determining new and material evidence that was enunciated in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Colvin 
test held that in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
However, in Hodge, supra, the Federal Circuit struck down 
this standard, finding that it imposed a greater burden than 
what was contemplated by the law and regulations.  
Nevertheless, the Board's prior decision of January 2000 did 
not refer to the overruled Colvin test, and adjudicated the 
case based upon the regulatory standard of 38 C.F.R. 
§ 3.156(a).  Further, the Federal Circuit's holding in Hodge, 
supra, reflects that this is a less burdensome standard to 
meet than the one enunciated in Colvin, supra.  Additionally, 
the Board notes that the veteran was given the opportunity to 
present evidence in support of his claim, the RO considered 
all of the relevant evidence of record and all of the 
applicable law and regulations when it adjudicated the case 
below, and the Board will do the same.  Consequently, the 
Board concludes that there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board further notes that in the prior decision of January 
2000, it was noted that the veteran had submitted additional 
medical evidence and a statement of his contentions following 
the Statement of the Case, but that no Supplemental Statement 
of the Case was of record indicating consideration of that 
evidence by the However, the Board found that the veteran was 
not prejudiced by the Board's consideration of that evidence 
as the medical evidence was identically duplicative of 
previously submitted evidence, and as the veteran's statement 
essentially contains contentions which are duplicative of 
prior statements, which medical and contention evidence was 
previously considered and rejected by the RO.  See Bernard, 
supra.  


Background.  Service connection was initially denied for a 
nervous disorder by a December 1982 rating decision.  It was 
stated that the evidence established no relationship between 
the recently diagnosed schizophrenia and the veteran's active 
duty.  The veteran was informed of this decision, and did not 
appeal.

Following the original denial of service connection, several 
subsequent decisions found that new and material evidence had 
not been presented to reopen the veteran's claim, including a 
December 1991 Board decision and an April 1996 rating 
decision.  The veteran was informed of the April 1996 rating 
decision, and did not appeal.

The evidence on file at the time of the April 1996 rating 
decision includes the following:

The veteran's service medical records.  Among other things, 
these records reflect that the veteran's psychiatric 
condition was clinically evaluated as normal on his August 
1978 service examination.  Further, at the time of this 
examination, the veteran reported that he had not experienced 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  The service medical records 
show no diagnosis of an acquired psychiatric disorder during 
active service.  However, records from February 1979 note, in 
part, that the veteran was having problems adjusting to the 
military.  The veteran's psychiatric condition was again 
clinically evaluated as normal on March and May 1979 service 
examinations.  At the time of the March 1979 examination, he 
indicated that he had experienced nervous trouble, but did 
not provide any details.  Thereafter, he indicated at the 
time of the May 1979 examination that he had never 
experienced nervous trouble of any sort.  At both the March 
and May 1979 service examinations, the veteran indicated that 
he had never experienced depression or excessive worry, or 
loss of memory or amnesia.

The evidence on file also included various VA and private 
medical records which, together, covered a period from 1956 
to 1992.  Among other things, these records reflect that the 
veteran was treated on various occasions for psychiatric 
problems.

Records from June 1981 indicated that the veteran had trouble 
sleeping.  

The veteran was hospitalized from July to September 1982, 
with a discharge diagnosis of schizophrenia, paranoid, 
chronic.  It was noted that the veteran had been referred by 
VA hospital, and that he had been having headaches for about 
a year and a half.  He also complained of nervousness, 
anxiety, insomnia, and memory loss about things that took 
place.  It was further noted that he attributed the problem 
to changing to the nightshift at work about a year and a half 
earlier.  

The veteran subsequently underwent periods of VA 
hospitalization from September to November 1982, and in 
December 1982 for schizophrenia, paranoid type.

The veteran underwent a VA psychiatric examination in March 
1984.  At this examination, the veteran reported that he 
started having difficulty with interpersonal relationships in 
January 1979, while on active duty.  He reported having 
problems concentrating, difficulty getting along with fellow 
members of the armed forces, and having problems with 
superior officers.  Further, he reported that he asked to see 
a psychiatrist during service, but did not receive any 
psychiatric treatment.  After discharge, he went to see his 
local doctor during the early part of 1980, and was treated 
for paranoid delusions, tension type headaches, and auditory 
hallucinations.  His periods of psychiatric hospitalization 
were also noted.  Following examination of the veteran, the 
examiner's impression was that the veteran was suffering from 
schizophrenia, paranoid type, chronic, severe, and in spite 
of adequate treatment, he continued to be severely 
incapacitated by reason of his psychiatric disorder.  

The veteran underwent another period of VA hospitalization 
from June to July 1986.  Diagnoses were major depression and 
post-traumatic stress disorder (PTSD).  

The veteran underwent subsequent periods of VA 
hospitalization in October 1986, August 1987, and December 
1992, due to schizophrenia.

The evidence on file also included various statements by and 
on behalf of the veteran which essentially contend that his 
psychiatric problems began while on active duty.  It was 
asserted that he requested treatment at that time, but was 
refused.  Shortly after his discharge he went to a private 
doctor and explained that he was sick.

The evidence added to the file since the April 1996 rating 
decision includes duplicate copies of private medical records 
from JBG, M.D., (hereinafter, "Dr. G") showing treatment 
from May 1979 to July 1982, as well as the fact that records 
were sent to VA on various occasions thereafter.  It is noted 
that handwritten comments were added to the May 1979 notation 
about treatment for a "spastic belly."  The handwritten 
comments stated, in essence, that this was evidence of a 
nervous disorder.  However, it is not clear who added these 
handwritten comments.  

Also added to the file were VA and private medical records 
which cover a period from 1982 to 1998, some of which were 
already on file.  These records do reflect, in part, that the 
veteran has continued to be treated for psychiatric problems 
since 1992.  For example, he underwent additional periods of 
VA psychiatric hospitalization in June 1994 and February 
1995.  Diagnoses from these periods of hospitalization 
included chronic undifferentiated schizophrenia.  

The veteran also submitted statements, and testified at his 
June 1999 personal hearing, that his psychiatric problems 
began during service.  At his personal hearing, he testified 
that he had problems during service, but he did not receive 
any medical treatment at that time.  Shortly after discharge 
he sought treatment from private physicians, including Dr. G, 
who diagnosed him with a spastic belly.  He testified that 
Dr. G informed him that he had a nervous condition in his 
stomach because of sleeping on a concrete floor during 
service.  In addition, the veteran indicated that he thought 
the fact that he was a virgin when he went into service had 
something to do with it.  He also testified that he had no 
emotional problems prior to service, but he experienced 
seizures, or blackout spells, as well as symptoms of 
nervousness and depression while on active duty.  He received 
no medications during service.  Moreover, he testified that 
he first sought post-service treatment in May 1979, and that 
he was subsequently hospitalized on a number of occasions for 
this condition.  Also, he testified that all of his current 
mental health treatment was from VA.  Further, he testified 
that no physician has ever told him these symptoms were 
related to service.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
nervous disorder, previously diagnosed as schizophrenia.

With respect to the duplicate medical records, including the 
private medical records from Dr. G, the Board notes that this 
evidence was on file at the time of the last prior denial in 
April 1996.  Thus, this evidence is clearly not new.

The medical records added to the file which show that the 
veteran has continued to receive treatment for his 
psychiatric problems since 1992 are "new" to the extent 
they were not on file at the time of the last decision.  
However, there were records showing treatment for psychiatric 
problems at the time of the last decision.  Further, the 
additional records pertain to the current treatment and 
severity of the veteran's nervous disorder, and not to the 
etiology of the disability.  In short, they do not provide a 
"more complete picture" of the circumstances surrounding 
the origin of his disability.  Hodge at 1363.  Consequently, 
the Board finds that this additional evidence is cumulative 
and redundant of the evidence on file at the time of the last 
prior denial in April 1996.

The Board also finds that the veteran's statements and 
hearing testimony contains essentially the same assertions as 
those he made at the time of the prior decisions.  In 
essence, he has contended that he had problems during 
service, that he tried to seek medical treatment at that time 
but was refused, and that he saw a private physician within 
one year after his discharge.  Nothing in the additional 
statements or his hearing testimony tends to provide a "more 
complete picture" of the circumstances surrounding the 
origin of his disability.  Id.  There are still no medical 
records or other evidence which supports these assertions, 
nor any competent medical evidence which causally relates his 
current nervous disorder to active service.  Consequently, 
this evidence is cumulative and redundant of that previously 
of record.

There being no other evidence in support of the veteran's 
claim to reopen, the Board finds that the additional evidence 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In short, new and material evidence has not been presented to 
reopen the veteran's claim of entitlement to service 
connection for a nervous disorder, previously diagnosed as 
schizophrenia, pursuant to 38 C.F.R. § 3.156(a).  As the 
veteran has not submitted new and material evidence in 
support of his request to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett, supra.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a nervous 
disorder, previously diagnosed as schizophrenia, the benefit 
sought on appeal is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

